Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   132of Page
                                            Part    33 1 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   142of Page
                                            Part    33 2 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   152of Page
                                            Part    33 3 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   162of Page
                                            Part    33 4 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   172of Page
                                            Part    33 5 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   182of Page
                                            Part    33 6 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   192of Page
                                            Part    33 7 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   202of Page
                                            Part    33 8 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-13
                        15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                 Entered02/16/21
                                                         04/07/2116:28:40
                                                                  17:04:33 Desc
                                                                           Desc
                 Exhibit D: Exhibit
                            Motion A    Page
                                    to Sell   212of Page
                                            Part    33 9 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart22
                                                2 ofPage
                                                    33 10 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart23
                                                2 ofPage
                                                    33 11 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart24
                                                2 ofPage
                                                    33 12 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart25
                                                2 ofPage
                                                    33 13 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart26
                                                2 ofPage
                                                    33 14 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart27
                                                2 ofPage
                                                    33 15 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart28
                                                2 ofPage
                                                    33 16 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart29
                                                2 ofPage
                                                    33 17 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart30
                                                2 ofPage
                                                    33 18 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart31
                                                2 ofPage
                                                    33 19 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart32
                                                2 ofPage
                                                    33 20 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-1 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                            Exhibitto
                 Exhibit D: Motion  A Sell
                                       PagePart33
                                                2 ofPage
                                                    33 21 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-2 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                             Exhibit
                 Exhibit D: Motion toBSellPage  1 ofPage
                                           Part 2   9    22 of 26




                   Exhibit B
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-2 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                             Exhibit
                 Exhibit D: Motion toBSellPage
                                           Part 2 ofPage
                                                    9    23 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-2 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                             Exhibit
                 Exhibit D: Motion toBSellPage  3 ofPage
                                           Part 2   9    24 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-2 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                             Exhibit
                 Exhibit D: Motion toBSellPage  4 ofPage
                                           Part 2   9    25 of 26
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-13
                         15-2 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                             Exhibit
                 Exhibit D: Motion toBSellPage  5 ofPage
                                           Part 2   9    26 of 26
